CONCURRING Opinion by
Hoffman, J.:
We recognize that under existing law, the Delaware River Port Authority correctly invoked the defense of sovereign immunity. Brown v. Commonwealth, 453 Pa. 566, 305 A. 2d 868 (1973);1 Enoch v. Food Fair Stores, Inc., 232 Pa. Superior Ct. 1, 331 A.2d 912 (1974). Once again, however, we exhort the Supreme Court to abandon its “blind adherence to the doctrine of sovereign immunity.... The time is long past for this Court to join those twelve other jurisdictions which have recently abrogated the doctrine.... It can be said with all due respect to those who originally promulgated the rule years ago that the doctrine is 'no longer just, reasonable nor defensible’ and that the 'reasons underlying the traditional wide-sweeping rule of sovereign immunity have virtually disappeared in modern society.’” Thomas v. Baird, 433 Pa. 482, 485-86, 252 A. 2d 653 (1969) (dissenting opinion by Roberts, J.; citations omitted).
CERCONE, J., joins in this concurring opinion.

. But see dissenting opinion by Roberts, J., in which Nix and Manderino, JJ., joined; dissenting opinion by Nix, J., in which Roberts and Manderino, JJ., joined; and dissenting opinion by Manderino, J.